DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 3/9/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements filed 1/3/2022, 5/20/2021, 1/15/2021, 10/8/2020 and 9/16/2019 have been considered by the Examiner.
Drawings
The drawing filed 9/13/2019 are in acceptable form.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sebastian et al (2006/0203224).
With respect to claim 1, Sebastian et al disclose: A method [ taught by the method of operation of the device in figure 2 ] comprising: applying an actuator signal to a laser source to provide a laser beam having a frequency and a free-running coherence length [ taught by the operation of laser source (218) wherein paragraph [0041] teaches that is modulated with a first chirp rate – a frequency and free-running coherence length being inherent properties of a chirped frequency laser ]; and controlling the actuator signal using a feedback loop to control a chirp of the frequency of the laser beam [ figure 3 teaches controlling an actuator (318) in a feedback ring in order to control the chirped frequency source ]; and wherein the feedback loop has a closed-loop bandwidth selected to cause the laser beam to be having an actual coherence length, wherein the actual coherence length is longer than the free-running coherence length [ paragraph [0049] teaches that the feedback control ring (loop) shown in figure 3 is used to increase coherence length ].
Claim 2 is taught by paragraph [0051].
With respect to claim 3, Sebastian et al disclose: wherein the feedback loop comprises splitting the laser beam into at least two optical paths [ the ring (loop) in figure 3 shows splitting the signal from fiber (316) to output fiber (322) ] and generating an interference signal based on the at least two optical paths [ figure 2, which shows the source incorporated into a system, has the output signal split in order to generate an interference signal at detector (266) and mixer (268) ].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (2006/0203224) in view of Sellin et al (6,516,014).

Column 10, lines 26-28 teach that the ultimate limit for locked laser linewidth will be Schawlow/Townes or instantaneous linewidth of a laser. 
Claim 4 would have been obvious because the device of Sebastian et al extends the coherence length of a laser source beyond its coherence determined by its instantaneous linewidth.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			         Other Examiner Cited Art
Maleki et al (WO 2018067158 A1) – page 9 of the disclosure teaches that it was known at the time of the present application to have desired to extend cavity length because the its inverse relationship to linewidth – a narrow linewidth improving signal to noise ratio, thus extending detectable range.
Belsey (8,081,670) – teaches a device for increasing coherence length.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645